Execution Version $325,000,000 REVOLVING CREDIT FACILITY CREDIT AGREEMENT by and among NEW JERSEY RESOURCES CORPORATION and EACH OF THE GUARANTORS PARTY HERETO and THE BANKS PARTY HERETO and PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent JPMORGAN CHASE BANK, N.A. and BANK OF AMERICA, N.A. as Syndication Agents CITIBANK, N.A. and THE BANK OF NOVA SCOTIA as Documentation Agents and PNC CAPITAL MARKETS LLC, as Lead Arranger Dated as of December13, 2007 1. CERTAIN DEFINITIONS 1 1.1 Certain Definitions. 1 1.2 Construction. 17 1.2.1. Number; Inclusion. 17 1.2.2. Determination. 17 1.2.3. Agent's Discretion and Consent. 18 1.2.4. Documents Taken as a Whole. 18 1.2.5. Headings. 18 1.2.6. Implied References to this Agreement. 18 1.2.7. Persons. 18 1.2.8. Modifications to Documents. 18 1.2.9. From, To and Through. 18 1.2.10. Shall; Will. 18 1.3 Accounting Principles. 19 2. REVOLVING CREDIT AND SWING LOAN FACILITIES 2.1 Commitments. 19 2.1.1. Revolving Credit Loans. 19 2.1.2. Swing Loan Commitment. 19 2.2 Nature of Banks' Obligations with Respect to Revolving Credit Loans. 19 2.3 Facility Fees. 20 2.4 Revolving Credit Loan Requests. 20 2.5 Swing Loan Requests. 20 2.6 Making Revolving Credit Loans and Swing Loans. 21 2.6.1. Making Revolving Credit Loans. 21 2.6.2. Making Swing Loans. 21 2.7 Swing Loan Note. 21 2.8 Use of Proceeds. 21 2.9 Letter of Credit Subfacility. 21 2.9.1. Issuance of Letters of Credit. 21 2.9.2. Letter of Credit Fees. 22 2.9.3. Disbursements, Reimbursement. 22 2.9.4. Repayment of Participation Advances. 23 2.9.5. Documentation. 23 2.9.6. Determinations to Honor Drawing Requests. 23 2.9.7. Nature of Participation and Reimbursement Obligations. 24 2.9.8. Indemnity. 25 2.9.9. Liability for Acts and Omissions. 26 2.10 Borrowings to Repay Swing Loans. 27 2.11 Right to Increase Commitments. 27 3. INTENTIONALLY OMITTED 27 4. INTEREST RATES 27 4.1 Interest Rate Options. 27 4.1.1. Revolving Credit Interest Rate Options. 28 4.1.2. Rate Quotations. 28 4.1.3. Change in Fees or Interest Rates. 28 4.2 Interest Periods. 29 4.2.1. Amount of Borrowing Tranche. 29 4.2.2. Renewals. 29 4.3 Interest After Default. 29 4.3.1. Letter of Credit Fees, Interest Rate. 29 4.3.2. Other Obligations. 29 4.3.3. Acknowledgment. 29 4.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available. 30 4.4.1. Unascertainable. 30 4.4.2. Illegality; Increased Costs; Deposits Not Available. 30 4.4.3. Agent's and Banks' Rights. 30 4.5 Selection of Interest Rate Options. 31 5. PAYMENTS 31 5.1 Payments. 31 5.2 Pro Rata Treatment of Banks. 31 5.3 Interest Payment Dates. 32 5.4 Prepayments. 32 5.4.1. Voluntary Prepayments. 32 5.4.2. Replacement of a Bank. 33 5.4.3. Change of Lending Office. 33 5.5 Voluntary Commitment Reductions. 33 5.6 Additional Compensation in Certain Circumstances. 34 5.6.1. Increased Costs or Reduced Return Resulting From Taxes, Reserves, Capital Adequacy Requirements, Expenses, Etc. 34 5.6.2. Indemnity. 34 5.7 Interbank Market Presumption. 35 5.8 Taxes. 35 5.8.1. No Deductions. 35 5.8.2. Stamp Taxes. 36 5.8.3. Indemnification for Taxes Paid by a Bank. 36 5.8.4. Certificate. 36 5.8.5. Survival. 36 5.9 Notes. 36 5.10 Settlement Date Procedures. 36 6. REPRESENTATIONS AND WARRANTIES 37 6.1 Representations and Warranties. 37 6.1.1. Organization and Qualification. 37 6.1.2. Subsidiaries. 37 6.1.3. Power and Authority. 37 6.1.4. Validity and Binding Effect. 37 6.1.5. No Conflict. 38 6.1.6. Litigation. 38 6.1.7. Title to Properties. 38 6.1.8. Financial Statements. 38 6.1.9. Use of Proceeds; Margin Stock; Section 20 Subsidiaries. 39 6.1.10. Full Disclosure. 39 6.1.11. Taxes. 39 6.1.12. Consents and Approvals. 40 6.1.13. No Event of Default; Compliance With Instruments. 40 6.1.14. Patents, Trademarks, Copyrights, Licenses, Etc. 40 6.1.15. Insurance. 40 6.1.16. Compliance With Laws. 41 6.1.17. Material Contracts; Burdensome Restrictions. 41 ii 6.1.18. Investment Companies; Regulated Entities. 41 6.1.19. Plans and Benefit Arrangements. 41 6.1.20. Employment Matters. 42 6.1.21. Environmental Matters. 42 6.1.22. Senior Debt Status. 42 6.1.23. Reserved. 43 6.1.24. Permitted Related Business Opportunities. 43 6.1.25. Anti-Terrorism Laws; Executive Order No. 13224. 43 6.2 Continuation of Representations. 43 7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT 44 7.1 Conditions to First Loans and Letters of Credit. 44 7.1.1. Officer's Certificate. 44 7.1.2. Secretary's Certificate. 44 7.1.3. Opinion of Counsel. 45 7.1.4. Legal Details. 45 7.1.5. Payment of Fees. 45 7.1.6. Consents. 45 7.1.7. Officer's Certificate Regarding MACs. 45 7.1.8. No Violation of Laws. 45 7.1.9. No Actions or Proceedings. 45 7.1.10. Delivery of Guaranty Agreement. 46 7.1.11. Hedging Contract Policies. 46 7.1.12. Termination of Commitments and Repayment of Outstanding Indebtedness. 46 7.2 Each Additional Loan or Letter of Credit. 46 8. COVENANTS 46 8.1 Affirmative Covenants. 46 8.1.1. Preservation of Existence, Etc. 47 8.1.2. Payment of Liabilities, Including Taxes, Etc. 47 8.1.3. Maintenance of Insurance. 47 8.1.4. Maintenance of Properties and Leases. 47 8.1.5. Maintenance of Patents, Trademarks, Etc. 47 8.1.6. Visitation Rights. 47 8.1.7. Keeping of Records and Books of Account. 48 8.1.8. Plans and Benefit Arrangements. 48 8.1.9. Compliance With Laws. 48 8.1.10. Use of Proceeds. 48 8.1.11. Reserved. 49 8.2 Negative Covenants. 49 8.2.1. Indebtedness. 49 8.2.2. Liens. 50 8.2.3. Guaranties. 51 8.2.4. Loans and Investments. 51 8.2.5. Liquidations, Mergers, Consolidations, Acquisitions. 51 8.2.6. Dispositions of Assets or Unregulated Subsidiaries. 53 8.2.7. Affiliate Transactions. 53 8.2.8. Subsidiaries, Partnerships and Joint Ventures. 54 8.2.9. Continuation of or Change in Business. 54 8.2.10. Plans and Benefit Arrangements. 54 8.2.11. Fiscal Year. 54 8.2.12. Maximum Leverage Ratio. 54 iii 8.2.13. Reserved. 55 8.2.14. Reserved. 55 8.2.15. Payment of Dividends; Redemptions. 55 8.2.16. Reserved. 55 8.2.17. Off-Balance Sheet Financing. 55 8.2.18. Amendments to NJR Note Agreements. 55 8.2.19. No Violation of Anti-Terrorism Laws. 55 8.3 Reporting Requirements. 56 8.3.1. Quarterly Financial Statements. 56 8.3.2. Annual Financial Statements. 56 8.3.3. Certificate of the Borrower. 57 8.3.4. Notice of Default. 57 8.3.5. Notice of Litigation. 57 8.3.6. Notice of Change in Debt Rating. 57 8.3.7. Sale of Assets. 58 8.3.8. Budgets, Forecasts, Other Reports and Information. 58 8.3.9. Notices Regarding Plans and Benefit Arrangements. 58 9. DEFAULT 60 9.1 Events of Default. 60 9.1.1. Payments Under Loan Documents. 60 9.1.2. Breach of Warranty. 60 9.1.3. Breach of Negative Covenants or Visitation Rights. 60 9.1.4. Breach of Other Covenants. 60 9.1.5. Defaults in Other Agreements or Indebtedness. 60 9.1.6. Final Judgments or Orders. 61 9.1.7. Loan Document Unenforceable. 61 9.1.8. Uninsured Losses; Proceedings Against Assets. 61 9.1.9. Notice of Lien or Assessment. 61 9.1.10. Insolvency. 62 9.1.11. Events Relating to Plans and Benefit Arrangements. 62 9.1.12. Cessation of Business. 62 9.1.13. Change of Control. 62 9.1.14. Involuntary Proceedings. 63 9.1.15. Voluntary Proceedings. 63 9.1.16. No Limitation on Dividends and Distributions by Subsidiaries. 63 9.2 Consequences of Event of Default. 63 9.2.1. Events of Default Other Than Bankruptcy, Insolvency or Reorganization 63 Proceedings. 63 9.2.2. Bankruptcy, Insolvency or Reorganization Proceedings. 64 9.2.3. Set-off. 64 9.2.4. Suits, Actions, Proceedings. 64 9.2.5. Application of Proceeds; Collateral Sharing. 64 9.2.6. Other Rights and Remedies. 65 10. THE AGENT 65 10.1 Appointment. 65 10.2 Delegation of Duties. 65 10.3 Nature of Duties; Independent Credit Investigation. Actions in Discretion of Agent; Instructions From the Banks. Reimbursement and Indemnification of Agent by the Borrower. 66 10.4 66 10.5 66 10.6 Exculpatory Provisions; Limitation of Liability. 67 iv 10.7 Reimbursement and Indemnification of Agent by Banks. 68 10.8 Reliance by Agent. Notice of Default. Notices. Banks in Their Individual Capacities; Agents in Its Individual Capacity. Holders of Notes. Equalization of Banks. Successor Agent. Agent's Fee. Availability of Funds. Calculations. Beneficiaries. No Reliance on Agent's Customer Identification Program. 68 10.9 68 10.10 68 10.11 68 10.12 69 10.13 69 10.14 69 10.15 70 10.16 70 10.17 70 10.18 70 10.19 70 71 11 MISCELLANEOUS 71 11.1 Modifications, Amendments or Waivers. 71 . 11.1.1 Increase of Revolving Credit Commitments; Extension of Expiration Date. 71 11.1.2. Release of Collateral or Guarantor. 71 11.1.3. Miscellaneous. 72 11.2 No Implied Waivers; Cumulative Remedies; Writing Required. 72 11.3 Reimbursement and Indemnification of Banks by the Borrower; Taxes. 72 11.4 Holidays. 73 11.5 Funding by Branch, Subsidiary or Affiliate. 73 11.5.1. Notional Funding. 73 11.5.2. Actual Funding. 73 11.6 Notices; Lending Offices. 74 11.7 Severability. 74 11.8 Governing Law. 75 11.9 Prior Understanding. 75 11.10 Duration; Survival. 75 11.11 Successors and Assigns; Joinder of a Bank. 75 11.12 Confidentiality. 77 11.12.1. General. 77 11.12.2. Sharing Information With Affiliates of the Banks. 77 11.13 Counterparts. 77 11.14 Agent's or Bank's Consent. 78 11.15 Exceptions. 78 11.16 WAIVER OF JURY TRIAL. 78 11.17 JURISDICTION & VENUE. 78 11.18 Certifications From Banks and Participants. 79 11.18.1. Tax Withholding. 79 11.18.2. USA Patriot Act. 79 11.19 Joinder of Guarantors. 80 v LIST OF SCHEDULES AND EXHIBITS SCHEDULES SCHEDULE 1.1(A) - PRICING GRID SCHEDULE 1.1(B) - COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES SCHEDULE 1.1(P) - PERMITTED LIENS SCHEDULE 6.1.2 - SUBSIDIARIES SCHEDULE 6.1.12 - CONSENTS AND APPROVALS SCHEDULE 6.1.23 - RESERVED SCHEDULE 6.1.24 - PERMITTED RELATED BUSINESS OPPORTUNITIES SCHEDULE 8.2.1 - EXISTING INDEBTEDNESS EXHIBITS EXHIBIT 1.1(A) - ASSIGNMENT AND ASSUMPTION AGREEMENT EXHIBIT 1.1(B) - BANK JOINDER EXHIBIT 1.1(G)(1) - GUARANTOR JOINDER EXHIBIT 1.1(G)(2) - GUARANTY AGREEMENT EXHIBIT 1.1(R) - REVOLVING CREDIT NOTE EXHIBIT 1.1(S) - SWING LOAN NOTE EXHIBIT 2.4 - LOAN REQUEST EXHIBIT 2.5 - SWING LOAN REQUEST EXHIBIT 5.5 - COMMITMENT REDUCTION NOTICE EXHIBIT 7.1.3(A) - OPINION OF COUNSEL EXHIBIT 7.1.3(B) - OPINION OF IN-HOUSE COUNSEL EXHIBIT 8.2.5 - ACQUISITION COMPLIANCE CERTIFICATE EXHIBIT 8.3.3 - COMPLIANCE CERTIFICATE CREDIT AGREEMENT THIS CREDIT AGREEMENT is dated as of December13, 2007 and is made by and among NEW JERSEY RESOURCES CORPORATION, a New Jersey corporation (the "Borrower"), EACH OF THE GUARANTORS (as hereinafter defined), the BANKS (as hereinafter defined), JPMORGAN CHASE BANK, N.A. and BANK OF AMERICA, N.A.,each in its capacity as a syndication agent, CITIBANK, N.A. and THE BANK OF NOVA SCOTIA, each in its capacity as a documentation agent, and PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for the Banks under this Agreement (hereinafter referred to in such capacity as the "Agent"). WITNESSETH: WHEREAS, the Borrower has requested the Banks to provide a revolving credit facility to the Borrower in an aggregate principal amount not to exceed $325,000,000; and WHEREAS, the revolving credit facility shall be used for refinancing existing indebtedness and general corporate purposes of the Borrower; and WHEREAS, the Banks are willing to provide such credit upon the terms and conditions hereinafter set forth; NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants and agreements hereinafter set forth and intending to be legally bound hereby, covenant and agree as follows: 1.CERTAIN DEFINITIONS 1.1Certain Definitions. In addition to words and terms defined elsewhere in this Agreement, the following words and terms shall have the following meanings, respectively, unless the context hereof clearly requires otherwise: Acquired Person shall mean a Person or business acquired by any Loan Party in a transaction which is a Permitted Acquisition. Acquisition Compliance Certificate shall have the meaning assigned to that term in Section 8.2.5. Additional Bank shall have the meaning assigned to that term in Section11.11(iv). Affiliate as to any Person shall mean any other Person (i)which directly or indirectly controls, is controlled by, or is under common control with such Person, (ii)which beneficially owns or holds 10% or more of any class of the voting or other equity interests of such Person, or (iii)10% or more of any class of voting interests or other equity interests of which is beneficially owned or held, directly or indirectly, by such Person.Control, as used in this definition, shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person, whether through the ownership of voting securities, by contract or otherwise, including the power to elect a majority of the directors or trustees of a corporation or trust, as the case may be. Agent shall mean PNC Bank, National Association, and its successors and assigns. 1 Agent's Fee shall have the meaning assigned to that term in Section10.15. Agent's Letter shall have the meaning assigned to that term in Section10.15. Agreement shall mean this Credit Agreement, as the same may be supplemented or amended from time to time, including all schedules and exhibits. Anti-Terrorism Laws shall mean any Laws relating to terrorism or money laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws comprising or implementing the Bank Secrecy Act, and the Laws administered by the United States Treasury Department's Office of Foreign Asset Control (as any of the foregoing Laws may from time to time be amended, renewed, extended, or replaced). Applicable Facility Fee Rate shall mean the percentage rate per annum at the indicated level of Debt Rating in the pricing grid on Schedule 1.1(A) below the heading "Facility Fee."The Applicable Facility Fee Rate shall be computed in accordance with the parameters set forth on Schedule 1.1(A). Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum at the indicated level of Debt Rating in the pricing grid on Schedule 1.1(A) below the heading "Letter of Credit Fee."The Applicable Letter of Credit Fee Rate shall be computed in accordance with the parameters set forth on Schedule 1.1(A). Applicable Margin shall mean, as applicable: (A)the percentage spread to be added to Base Rate under the Base Rate Option at the indicated level of Debt Rating in the pricing grid on Schedule 1.1(A) below the heading "Base Rate Spread" or (B)the percentage spread to be added to LIBOR Rate under the LIBOR Rate Option at the indicated level of Debt Rating in the pricing grid on Schedule 1.1(A) below the heading "LIBOR Rate Spread." The Applicable Margin shall be computed in accordance with the parameters set forth on Schedule1.1(A). Approved Fund shall mean, with respect to any Bank, any Person (other than a natural person) that is engaged in making, purchasing, holding or investing in bank loans and similar extensions of credit in the ordinary course of its business and that is administered by such Bank, an Affiliate of such Bank or an entity or an Affiliate of an entity that administers or manages such Bank. Assignment and Assumption Agreement shall mean an Assignment and Assumption Agreement by and among a Purchasing Bank, a Transferor Bank and the Agent, as Agent and on behalf of the remaining Banks, substantially in the form of Exhibit 1.1(A). Authorized Officer shall mean those individuals, designated by written notice to the Agent from the Borrower, authorized to execute notices, reports and other documents on behalf of the Loan Parties required hereunder.The Borrower may amend such list of individuals from time to time by giving written notice of such amendment to the Agent. Bank Joinder shall mean a Bank Joinder substantially in the form of Exhibit1.1(B). Bank Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is provided by any Bank and that meets the following requirements:such Interest Rate Hedge (i) is documented in a standard International Swap Dealer Association Agreement, (ii) provides for the method of calculating the reimbursable 2 amount of the provider's credit exposure in a reasonable and customary manner, and (iii) is entered into for hedging (rather than speculative) purposes.The liabilities of the Loan Parties to the provider of any Bank-Provided Interest Rate Hedge shall be "Obligations" hereunder, guaranteed obligations under the Guaranty Agreement and otherwise treated as Obligations for purposes of each of the other Loan Documents. Banks shall mean the financial institutions named on Schedule 1.1(B) and their respective successors and assigns as permitted hereunder, each of which is referred to herein as a Bank. Base Rate shall mean the greater of (i)the interest rate per annum announced from time to time by the Agent at its Principal Office as its then prime rate, which rate may not be the lowest rate then being charged commercial borrowers by the Agent, or (ii)the Federal Funds Open Rate plus 1/2% per annum. Base Rate Option shall mean the option of the Borrower to have Revolving Credit Loans bear interest at the rate and under the terms and conditions set forth in Section4.1.1(i). Benefit Arrangement shall mean at any time an "employee benefit plan" within the meaning of Section3(3) of ERISA, which is neither a Plan nor a Multiemployer Plan and which is maintained, sponsored or otherwise contributed to by any member of the ERISA Group. Blocked Person shall have the meaning assigned to such term in Subsection 6.1.25. Borrower shall mean New Jersey Resources Corporation, a corporation organized and existing under the laws of the State of New Jersey. Borrowing Date shall mean, with respect to any Loan, the date for the making thereof or the renewal or conversion thereof at or to the same or a different Interest Rate Option, which shall be a Business Day. Borrowing Tranche shall mean specified portions of Loans outstanding as follows:(i)any Loans to which a LIBOR Rate Option applies which become subject to the same Interest Rate Option under the same Loan Request by the Borrower and which have the same Interest Period shall constitute one Borrowing Tranche, and (ii)all Loans to which a Base Rate Option applies shall constitute one Borrowing Tranche. Business Day shall mean any day other than a Saturday or Sunday or a legal holiday on which commercial banks are authorized or required to be closed for business in Pittsburgh, Pennsylvania and if the applicable Business Day relates to any Loan to which the LIBOR Rate Option applies, such day must also be a day on which dealings are carried on in the London interbank market. Closing Date shall mean the Business Day on which the first Loan shall be made, which shall be December13, 2007.The closing shall take place on the Closing Date at such time and place as the parties agree. Commercial Letter of Credit shall mean any letter of credit which is issued in respect of the purchase of goods or services by one or more of the Loan Parties in the ordinary course of their business. Commitment shall mean, as to any Bank, its Revolving Credit Commitment and, in the case of the Agent, its Swing Loan Commitment, and Commitments shall mean the aggregate of the Revolving Credit Commitments and Swing Loan Commitment of all of the Banks. Compliance Certificate shall have the meaning assigned to such term in Section 8.3.3. 3 Consideration shall mean with respect to any Permitted Acquisition, the aggregate of (i)the cash paid by any of the Loan Parties, directly or indirectly, to the seller in connection therewith, (ii)the Indebtedness incurred or assumed by any of the Loan Parties, whether in favor of the seller or otherwise and whether fixed or contingent, (iii)any Guaranty given or incurred by any Loan Party in connection therewith, and (iv)any other consideration given or obligation incurred by any of the Loan Parties in connection therewith. Consolidated Shareholders' Equity shall mean as of any date of determination the sum of the amounts of common shareholders' equity and preferred shareholders' equity on the balance sheet, prepared in accordance with GAAP, for the Borrower and its Subsidiaries on a consolidated basis as of such date of determination. Consolidated Total Capitalization shall mean as of any date of determination the sum of (i)Consolidated Total Indebtedness, plus (ii)Consolidated Shareholders' Equity. Consolidated Total Indebtedness shall mean as of any date of determination total Indebtedness (excluding non-recourse Indebtedness of Project Subsidiaries), without duplication, of the Borrower and its Subsidiaries. Contamination shall mean the presence or release or threat of release of Regulated Substances in, on, under or migrating to or from the Property, which pursuant to Environmental Laws requires notification or reporting to an Official Body, or which pursuant to Environmental Laws requires the performance of a Remedial Action or which otherwise constitutes a violation of Environmental Laws. Debt Rating shall mean the rating of New Jersey Natural Gas's senior secured long-term debt by each of Standard & Poor's and Moody's. Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the United States of America. Drawing Date shall have the meaning assigned to that term in Section2.9.3.2. Environmental Complaint shall mean any (i)written notice of non-compliance or violation, citation or order relating in any way to any Environmental Law, Environmental Permit, Contamination or Regulated Substance; (ii)civil, criminal, administrative or regulatory investigation instituted by an Official Body relating in any way to any Environmental Law, Environmental Permit, Contamination or Regulated Substance; (iii)administrative, regulatory or judicial action, suit, claim or proceeding instituted by any Person or Official Body or any other written notice of liability or potential liability from any Person or Official Body, in either instance, relating to or setting forth allegations or a cause of action for personal injury (including but not limited to death), property damage, natural resource damage, contribution or indemnity for the costs associated with the performance of Remedial Actions, direct recovery for the costs associated with the performance of Remedial Actions, liens or encumbrances attached to or recorded or levied against property for the costs associated with the performance of Remedial Actions, civil or administrative penalties, criminal fines or penalties or declaratory or equitable relief arising under any Environmental Laws; or (iv) subpoena, request for information or other written notice or demand of any type issued by an Official Body pursuant to any Environmental Laws. Environmental Laws shall mean all federal, tribal, state, local and foreign Laws (including, but not limited to, the Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. §§9601 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. §6901 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §1801 et seq., the Toxic Substances Control Act, 15 U.S.C. §2601 et seq., the Federal Water Pollution Control Act, 33 U.S.C. §§1251 et seq., the Federal Safe Drinking Water Act, 42 U.S.C. §§300f-300j, the Federal Air Pollution Control Act, 42 U.S.C. §7401 et seq., the Oil Pollution Act, 33 U.S.C. §2701 et seq., the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §§136 to 136y, the Occupational 4 Safety and Health Act, 29 U.S.C. §651 et seq., each as amended, and any regulations promulgated or any equivalent state or local Law, and any amendments thereto)and any consent decrees, consent orders, consent agreements, settlement agreements, judgments, orders, directives, policies or programs issued by or entered into with an Official Body pertaining or relating to: (i)pollution or pollution control; (ii)protection of human health from exposure to Regulated Substances; (iii)protection of the environment and/or natural resources; (iv)protection of employee safety in the workplace and protection of employees from exposure to Regulated Substances in the workplace (but excluding workers compensation and wage and hour Laws); (v)the presence, use, management, generation, manufacture, processing, extraction, treatment, recycling, refining, reclamation, labeling, sale, transport, storage, collection, distribution, disposal or release or threat of release of Regulated Substances; (vi)the presence of Contamination; (vii)the protection of endangered or threatened species; and (viii)the protection of Environmentally Sensitive Areas. Environmental Permits shall mean all permits, licenses, bonds or other forms of financial assurances, waivers, exemptions, consents, registrations, identification numbers, approvals or authorizations required under Environmental Laws (i)to own, occupy or maintain the Property; (ii)for the operations and business activities of any Loan Party; or (iii)for the performance of a Remedial Action. Environmental Records shall mean all notices, reports, records, plans, applications, forms or other filings relating or pertaining to the Property, Contamination, the performance of a Remedial Action and the operations and business activities of any Loan Party which pursuant to Environmental Laws, Environmental Permits or at the request or direction of an Official Body either must be submitted to an Official Body or which otherwise must be maintained. Environmentally Sensitive Area shall mean (i)any wetland as defined by applicable Environmental Laws; (ii)any area designated as a coastal zone pursuant to applicable Laws, including Environmental Laws; (iii)any area of historic or archeological significance or scenic area as defined or designated by applicable Laws, including Environmental Laws; (iv)habitats of endangered species or threatened species as designated by applicable Laws, including Environmental Laws; or (v)a floodplain or other flood hazard area as defined pursuant to any applicable Laws. ERISA shall mean the Employee Retirement Income Security Act of 1974, as the same may be amended or supplemented from time to time, and any successor statute of similar import, and the rules and regulations thereunder, as from time to time in effect. ERISA Group shall mean, at any time, the Borrower and all members of a controlled group of corporations and all trades or businesses (whether or not incorporated) under common control and all other entities which, together with the Borrower, are treated as a single employer under Section414 of the Internal Revenue Code. Event of Default shall mean any of the events described in Section9.1 and referred to therein as an "Event of Default." Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist Financing, effective September24, 2001, as the same has been, or shall hereafter be, renewed, extended, amended or replaced. Existing Credit Facility shall mean that certain Credit Agreement among the Borrower, the guarantors party thereto, the banks party thereto, Fleet National Bank and SunTrust Bank, each in its capacity as a syndication agent, Bank of Tokyo-Mitsubishi Trust Company and JPMorgan Chase Bank NA, previously known as JPMorgan Chase Bank, each in its capacity as a documentation agent, Bank One, NA, Citizens Bank of Massachusetts and The Bank of New York, each in its capacity as a co-agent,and PNC Bank, National Association, 5 in its capacity as administrative agent for the Banks, dated December16, 2004 (as amended by that certain First Amendment, dated November 15, 2005). Expiration Date shall mean December13, 2012. Facility Fees collectively and Facility Feeseparately shall have the meaning given to such terms in Section 2.3. Federal Funds Effective Rate for any day shall mean the rate per annum (based on a year of 360 days and actual days elapsed and rounded upward to the nearest 1/100 of 1%) announced by the Federal Reserve Bank of New York (or any successor) on such day as being the weighted average of the rates on overnight federal funds transactions arranged by federal funds brokers on the previous trading day, as computed and announced by such Federal Reserve Bank (or any successor) in substantially the same manner as such Federal Reserve Bank computes and announces the weighted average it refers to as the "Federal Funds Effective Rate" as of the date of this Agreement; provided, if such Federal Reserve Bank (or its successor) does not announce such rate on any day, the "Federal Funds Effective Rate" for such day shall be the Federal Funds Effective Rate for the last day on which such rate was announced. Federal Funds Open Rate for any day shall mean the rate per annum (based on a year of 360 days and actual days elapsed) which is the daily federal funds open rate as quoted by ICAP North America, Inc. (or any successor) as set forth on the Bloomberg Screen BTMM for that day opposite the caption "OPEN" (or on such other substitute Bloomberg Screen that displays such rate), or as set forth on such other recognized electronic source used for the purpose of displaying such rate as selected by the Agent (an "Alternate Source") (or if such rate for such day does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or if there shall at any time, for any reason, no longer exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate Source, a comparable replacement rate determined by the Agent at such time (which determination shall be conclusive absent manifest error); provided however, that if such day is not a Business Day, the Federal Funds Open Rate for such day shall be the "open" rate on the immediately preceding Business Day.If and when the Federal Funds Open Rate changes, the rate of interest with respect to any advance to which the Federal Funds Open Rate applies will change automatically without notice to the Borrower, effective on the date of any such change. GAAP shall mean generally accepted accounting principles as are in effect in the United States from time to time, subject to the provisions of Section1.3, and applied on a consistent basis both as to classification of items and amounts. Governmental Acts shall have the meaning assigned to that term in Section2.9.8. Guarantor shall mean each of the parties to this Agreement which is designated as a "Guarantor" on the signature page hereof and each other Person which joins this Agreement as a Guarantor after the date hereof pursuant to Section 11.19; provided, however, that the Project Subsidiaries shall not be designated as a "Guarantor" nor required to join this Agreement as a Guarantor pursuant to Section 11.19. Guarantor Joinder shall mean a joinder by a Person as a Guarantor under this Agreement, the Guaranty Agreement and the other Loan Documents in the form of Exhibit1.1(G)(1). Guaranty of any Person shall mean any obligation of such Person guaranteeing or in effect guaranteeing any liability or obligation of any other Person in any manner, whether directly or indirectly, including any agreement to indemnify or hold harmless any other Person, any performance bond or other suretyship arrangement and any other form of assurance against loss, except endorsement of negotiable or other instruments for deposit or collection in the ordinary course of business. 6 Guaranty Agreement shall mean the Guaranty and Suretyship Agreement in substantially the form of Exhibit 1.1(G)(2) executed and delivered by each of the Guarantors to the Agent for the benefit of the Banks. Hedging Contract Policies shall mean the written internal policies and procedures with respect to hedging or trading of gas contracts or other commodity, hedging contracts of any kind, or any derivatives or other similar financial instruments of the Borrower and its Subsidiaries, as in effect on the date of this Agreement, a copy of which has been delivered to the Agent and each Bank. Hedging Transaction shall mean any transaction entered into by a Loan Party or any of its Subsidiaries in accordance with the Hedging Contract Policies, as the same may be amended, restated, modified, or supplemented from time to time. Historical Statements shall have the meaning assigned to that term in Section6.1.8.1. Hybrid Security shall mean any of the following:(i) beneficial interests issued by a trust which constitutes a Subsidiary of any Loan Party, substantially all of the assets of which trust are unsecured Indebtedness of any Loan Party or any Subsidiary of any Loan Party or proceeds thereof, and all payments of which Indebtedness are required to be, and are, distributed to the holders of beneficial interests in such trust promptly after receipt by such trust, or (ii) any shares of capital stock or other equity interest that, other than solely at the option of the issuer thereof, by their terms (or by the terms of any security into which they are convertible or exchangeable) are, or upon the happening of an event or the passage of time would be, required to be redeemed or repurchased, in whole or in part, or have, or upon the happening of an event or the passage of time would have, a redemption or similar payment. Inactive Subsidiary shall mean, at any time, any Subsidiary of any Person, which Subsidiary (i)does not conduct any business or have operations, and (ii)does not have total assets with a net book value, as of any date of determination, in excess of $100,000. Indebtedness shall mean, as to any Person at any time, any and all indebtedness, obligations or liabilities (whether matured or unmatured, liquidated or unliquidated, direct or indirect, absolute or contingent, or joint or several) of such Person for or in respect of:(i)borrowed money, (ii)amounts raised under or liabilities in respect of any note purchase or acceptance credit facility, (iii)reimbursement obligations (contingent or otherwise) under any letter of credit, currency swap agreement, interest rate swap, cap, collar or floor agreement or other interest rate or currency exchange rate management device, (iv)any other transaction (including forward sale or purchase agreements, capitalized leases and conditional sales agreements) having the commercial effect of a borrowing of money entered into by such Person to finance its operations or capital requirements (but not including trade payables and accrued expenses incurred in the ordinary course of business which are not represented by a promissory note or other evidence of indebtedness and which are not more than thirty (30) days past due), (v)any Hedging Transaction, to the extent that any net indebtedness, obligations or liabilities of such Person in respect thereof constitutes "indebtedness" as determined in accordance with GAAP, (vi)any Guaranty of any Hedging Transaction described in the immediately preceding clause (v), (vii)any Guaranty of Indebtedness for borrowed money, (viii)any Hybrid Security described in clause (i) of the definition of Hybrid Security, or (ix)the mandatory repayment obligation of the issuer of any Hybrid Security described in clause (ii) of the definition of Hybrid Security. Ineligible Security shall mean any security which may not be underwritten or dealt in by member banks of the Federal Reserve System under Section16 of the Banking Act of 1933 (12 U.S.C. Section24, Seventh), as amended. Insolvency Proceeding shall mean, with respect to any Person, (a)a case, action or proceeding with respect to such Person (i)before any court or any other Official Body under any bankruptcy, 7 insolvency, reorganization or other similar Law now or hereafter in effect, or (ii)for the appointment of a receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar official) of such Person or otherwise relating to the liquidation, dissolution, winding-up or relief of such Person, or (b)any general assignment for the benefit of creditors, composition, marshaling of assets for creditors, or other, similar arrangement in respect of such Person's creditors generally or any substantial portion of its creditors; undertaken under any Law. Interest Period shall mean the period of time selected by the Borrower in connection with (and to apply to) any election permitted hereunder by the Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate Option.Subject to the last sentence of this definition, such period shall be one, two, three or six Months, and solely with approval of the Agent a shorter period.Such Interest Period shall commence on the effective date of such Interest Rate Option, which shall be (i)the Borrowing Date if the Borrower is requesting new Loans, or (ii)the date of renewal of or conversion to the LIBOR Rate Option if the Borrower is renewing or converting to the LIBOR Rate Option applicable to outstanding Loans.Notwithstanding the second sentence hereof:(A)any Interest Period which would otherwise end on a date which is not a Business Day shall be extended to the next succeeding Business Day unless such Business Day falls in the next calendar month, in which case such Interest Period shall end on the next preceding Business Day, and (B)the Borrower shall not select, convert to or renew an Interest Period for any portion of the Loans that would end after the Expiration Date. IRH Provider shall have the meaning assigned to such term in Section9.2.5.2 [Collateral Sharing]. Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap, adjustable strike cap, adjustable strike corridor or similar agreements entered into by the Loan Parties or their Subsidiaries in order to provide protection to, or minimize the impact upon, the Borrower, any other Loan Party and/or their Subsidiaries of increasing floating rates of interest applicable to Indebtedness. Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option. Internal Revenue Code shall mean the Internal Revenue Code of 1986, as the same may be amended or supplemented from time to time, and any successor statute of similar import, and the rules and regulations thereunder, as from time to time in effect. Investment shall have the meaning assigned to that term in Section 8.2.4. Labor Contracts shall mean all employment agreements, employment contracts, collective bargaining agreements and other agreements among any Loan Party or Subsidiary of a Loan Party and its employees. Law shall mean any law (including common law), constitution, statute, treaty, regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ, decree, bond, judgment, authorization or approval, lien or award of or settlement agreement with any Official Body. Letter of Credit shall have the meaning assigned to that term in Section2.9.1. Letter of Credit Borrowing shall have the meaning assigned to such term in Section 2.9.3.4. Letter of Credit Fee shall have the meaning assigned to that term in Section2.9.2. Letters of Credit Outstanding shall mean at any time the sum of (i)the aggregate undrawn face amount of outstanding Letters of Credit, and (ii)the aggregate amount of all unpaid and outstanding Reimbursement Obligations and Letter of Credit Borrowings. 8 LIBOR Rate shall mean, with respect to the Loans comprising any Borrowing Tranche to which the LIBOR Rate Option applies for any Interest Period, the interest rate per annum determined by the Agent by dividing (the resulting quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that displays rates at which US dollar deposits are offered by leading banks in the London interbank deposit market), or the rate which is quoted by another source selected by the Agent which has been approved by the British Bankers' Association as an authorized information vendor for the purpose of displaying rates at which U.S. Dollar deposits are offered by leading banks in the London interbank deposit market (an "Alternate Source"), at approximately 11:00 a.m., London time, two (2) Business Days prior to the commencement of such Interest Period as the London interbank offered rate for U.S. Dollars for an amount comparable to such Borrowing Tranche and having a borrowing date and a maturity comparable to such Interest Period (or if there shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a comparable replacement rate determined by the Administrative Agent at such time (which determination shall be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the LIBOR Reserve Rate Percentage.LIBOR may also be expressed by the following formula: Average of London interbank offered rates quoted by Bloomberg or appropriate successor as shown on LIBOR Bloomberg Page BBAM1 1.00 - LIBOR Reserve Rate Percentage The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR Rate Option applies that is outstanding on the effective date of any change in the LIBOR Rate Reserve Percentage as of such effective date.The Agent shall give prompt notice to the Borrower of the LIBOR Rate as determined or adjusted in accordance herewith, which determination shall be conclusive absent manifest error. LIBOR Rate Option shall mean shall mean the option of the Borrower to have Loans bear interest at the rate and under the terms set forth in Section4.1.1(ii) [Revolving Credit LIBOR Rate Option]. LIBOR Rate Reserve Percentage shall mean as of any day the maximum percentage in effect on such day, as prescribed by the Board of Governors of the Federal Reserve System (or any successor) for determining the reserve requirements (including supplemental, marginal and emergency reserve requirements) with respect to eurocurrency funding (currently referred to as "Eurocurrency Liabilities"). Lien shall mean any mortgage, deed of trust, pledge, lien, security interest, charge or other encumbrance or security arrangement of any nature whatsoever, whether voluntarily or involuntarily given, including any conditional sale or title retention arrangement, and any assignment, deposit arrangement or lease intended as, or having the effect of, security and any filed financing statement or other notice of any of the foregoing (whether or not a lien or other encumbrance is created or exists at the time of the filing). LLC Interests shall have the meaning given to such term in Section6.1.2. Loan Documents shall mean this Agreement, the Agent's Letter, the Guaranty Agreement, the Notes (if any) and any other instruments, certificates or documents delivered or contemplated to be delivered hereunder or thereunder or in connection herewith or therewith, as the same may be supplemented or amended from time to time in accordance herewith or therewith, and Loan Document shall mean any of the Loan Documents. Loan Parties shall mean the Borrower and the Guarantors. Loan Request shall mean a request for a Revolving Credit Loan or a request to select, convert to or renew a Base Rate Option or LIBOR Rate Option with respect to an outstanding Revolving Credit Loan in accordance with Sections 2.4, 2.5, 4.1 and 4.2. 9 Loans shall mean collectively and Loan shall mean separately all Revolving Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan. Material Adverse Change shall mean any set of circumstances or events which (i)has or could reasonably be expected to have any material adverse effect whatsoever upon the validity or enforceability of this Agreement or any other Loan Document, (ii)is or could reasonably be expected to be material and adverse to the business, properties, assets, financial condition, results of operations or prospects of the Loan Parties taken as a whole, (iii)impairs materially or could reasonably be expected to impair materially the ability of the Loan Parties taken as a whole to duly and punctually pay and perform the Obligations in accordance with the Loan Documents, or (iv)impairs materially or could reasonably be expected to impair materially the ability of the Agent or any of the Banks, to the extent permitted, to enforce their legal remedies pursuant to this Agreement or any other Loan Document. Month, with respect to an Interest Period under the LIBOR Rate Option, shall mean the interval between the days in consecutive calendar months numerically corresponding to the first day of such Interest Period.If any LIBOR Rate Interest Period begins on a day of a calendar month for which there is no numerically corresponding day in the month in which such Interest Period is to end, the final month of such Interest Period shall be deemed to end on the last Business Day of such final month. Moody's shall mean Moody's Investors Service, Inc. and its successors. Mortgage Indenture shall mean that certain Indenture of Mortgage and Deed of Trust dated April1, 1952 from New Jersey Natural Gas Company to BNY Midwest Trust Company, as successor to Harris Trust and Savings Bank, Trustee, as heretofore and hereafter amended, modified and supplemented. Multiemployer Plan shall mean any employee benefit plan which is a "multiemployer plan" within the meaning of Section4001(a)(3) of ERISA and to which the Borrower or any member of the ERISA Group is then making or accruing an obligation to make contributions or, within the preceding five Plan years, has made or had an obligation to make such contributions. Multiple Employer Plan shall mean a Plan which has two or more contributing sponsors (including the Borrower or any member of the ERISA Group) at least two of whom are not under common control, as such a plan is described in Sections4063 and 4064 of ERISA. New Jersey Natural Gas shall mean New Jersey Natural Gas Company, a corporation organized and existing under the laws of the State of New Jersey, which corporation is a Subsidiary of the Borrower. NJNG Credit Agreement shall mean that certain Credit Agreement, dated as of December16, 2004, among New Jersey Natural Gas, as the borrower, JPMorgan Chase Bank NA and Fleet National Bank, each as syndication agent, Bank of Tokyo-Mitsubishi Trust Company and Citicorp North America, Inc., each as documentation agent,PNC Bank, National Association, as the administrative agent, and the Banks party thereto, as the same has been amended and may be further restated, amended, modified or supplemented from time to time. NJR Note Agreements shall mean the Note Purchase Agreements, dated March 15, 2004 and September 24, 2007, respectively, by and among the Borrower and the respective purchasers party thereto, as the same may be supplemented, amended, or modified from time to time as permitted by Section 8.2.18 [Amendments to NJR Note Agreements] hereof. NJR Notes shall mean the unsecured Indebtedness issued by the Borrower pursuant to the NJR Note Agreements. Notes shall mean the Revolving Credit Notes and Swing Loan Note, if any. 10 Notices shall have the meaning assigned to that term in Section11.6. Obligations shall mean any obligation or liability of any of the Loan Parties to the Agent or any of the Banks, howsoever created, arising or evidenced, whether direct or indirect, absolute or contingent, now or hereafter existing, or due or to become due, under or in connection with this Agreement, any Notes,the Letters of Credit, the Agent's Letter or any other Loan Document.Obligations shall include the liabilities to any Bank under any Bank-Provided Interest Rate Hedge but shall not include the liabilities to other Persons under any other Interest Rate Hedge. Official Body shall mean any national, federal, state, local or other government or political subdivision or any agency, authority, board, bureau, central bank, commission, department or instrumentality of either, or any court, tribunal, grand jury or arbitrator, in each case whether foreign or domestic. Participation Advance shall mean, with respect to any Bank, such Bank's payment in respect of its participation in a Letter of Credit Borrowing according to its Ratable Share pursuant to Section2.9.3.4. Partnership Interests shall have the meaning given to such term in Section6.1.2. PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to SubtitleA of Title IV of ERISA or any successor. Permitted Acquisitions shall have the meaning assigned to such term in Section8.2.5 [Liquidations, Mergers, Consolidations, Acquisitions]. Permitted Investments shall mean: (i)direct obligations of the United States of America or any agency or instrumentality thereof or obligations backed by the full faith and credit of the United States of America maturing in twelve (12) months or less from the date of acquisition; (ii)repurchase agreements having a duration of not more than sixty(60) days that are collateralized by full faith and credit obligations of the United States Government or obligations guaranteed by the United States Government and its agencies; (iii)interests in investment companies registered under the Investment Company Act of 1940, as amended (or in a separate portfolio of such an investment company), that invest primarily in full faith and credit obligations of the United States Government or obligations guaranteed by the United States Government and its agencies and repurchase agreements collateralized by such obligations; (iv)time deposits with any office located in the United States of the Banks or any other bank or trust company which is organized under the laws of the United States and has combined capital, surplus and undivided profits of not less than $500,000,000 or with any bank which is organized other than under the laws of the United States (y) the commercial paper of which is rated at least A-1 by Standard & Poor's and P-1 by Moody's (or, if such commercial paper is rated only by Standard & Poor's, at least A-1 by Standard & Poor's, or if such commercial paper is rated only by Moody's, at least P-1 by Moody's) or (z) the long term senior debt of which is rated at least AA by Standard & Poor's and Aa2 by Moody's (or, if such debt is rated only by Standard & Poor's, at least AA by Standard & Poor's, or if such debt is rated only by Moody's, at least Aa2 by Moody's); (v)commercial paper having a maturity of not more than one year from the date of such investment and rated at least A-1 by Standard & Poor's and P-1 by Moody's (or, if such commercial paper is rated only by Standard & Poor's, at least A-1 by Standard & Poor's or, if such commercial paper is rated only by Moody's, at least P-1 by Moody's); 11 (vi)instruments held for collection in the ordinary course of business; (vii)any equity or debt securities or other form of debt instrument obtained in settlement of debts previously contracted; (viii)any Investment arising out of a Permitted Related Business Opportunity; and (ix)any other form of Investment by the Borrower or any of its Subsidiaries in any Person so long as the consideration paid or exchanged by the Borrower, or any of its Subsidiaries, for such investment (whether in cash or the value of payment-in-kind, with the value of payment-in-kind as reasonably determined by the Borrower) does not exceed $30,000,000 in the aggregate for all Investments permitted by this clause (ix). Permitted Liens shall mean: (i)Liens for taxes, assessments, or similar charges, incurred in the ordinary course of business and which are not yet due and payable; (ii)Pledges or deposits made in the ordinary course of business to secure payment of workmen's compensation, or to participate in any fund in connection with workmen's compensation, unemployment insurance, old-age pensions or other social security programs; (iii)Liens of mechanics, materialmen, warehousemen, carriers, or other like Liens, securing obligations incurred in the ordinary course of business that are not yet due and payable and Liens of landlords securing obligations to pay lease payments that are not yet due and payable or in default; (iv)Any Lien arising out of judgments or awards but only to the extent that the creation of any such Lien shall not be an event or condition which, with or without notice or lapse of time or both, would cause Borrower to be in violation of Section9.1.6, but after giving affect to the thirty (30) day period in Section9.1.6; (v)Security interests in favor of lessors of personal property, which property is the subject of a true lease; (vi)Good-faith pledges or deposits made in the ordinary course of business to secure performance of bids, tenders, contracts (other than for the repayment of borrowed money) or leases, not in excess of the aggregate amount due thereunder, or to secure statutory obligations, or surety, appeal, indemnity, performance or other similar bonds required in the ordinary course of business; (vii)Encumbrances consisting of zoning restrictions, easements, rights-of-way or other restrictions on the use of real property and minor defects to title to real property, none of which materially impairs the use of such property or the value thereof; (viii)Liens on property leased by any Loan Party or Subsidiary of a Loan Party securing obligations of such Loan Party or Subsidiary to the lessor under such leases, so long as to the extent the payments or other amounts due and owing under any such lease constitute Indebtedness, such Indebtedness is permitted under Section 8.2.1(vi); (ix)Any Lien existing on the date of this Agreement and described on Schedule 1.1(P), provided, that, to the extent any such Lien secures Indebtedness permitted by Section8.2.1(ii), such Lien may continue to secure any renewals or extensions of such Indebtedness permitted by Section8.2.1(ii) so long as (i) the principal amount of the Indebtedness secured by any such Lien is not hereafter increased and (ii) no additional assets become subject to such Lien; 12 (x)Reserved; (xi)Purchase Money Security Interests, provided, that the aggregate amount of loans and deferred payments secured by such Purchase Money Security Interests shall not exceed $20,000,000 (excluding for the purpose of this computation any loans or deferred payments secured by Liens described on Schedule 1.1(P)); (xii)Liens on any property or asset of an Acquired Person so long as: (a) such Liens secure Indebtedness of the Acquired Person and such Indebtedness and such Liens on property or assets of the Acquired Person existed prior to the consummation of the Permitted Acquisition and were not created in contemplation of or in connection with such acquisition, (b) such Liens apply solely to the assets of the Acquired Person and do not apply to any asset of any Loan Party, and (c) after giving effect to such Permitted Acquisition and all other Permitted Acquisitions made by the Loan Parties from and after the Closing Date, the aggregate outstanding amount of all Indebtedness secured by Liens permitted by this clause (xii) shall not exceed $75,000,000; and (xiii)The following, (A)if the validity or amount thereof is being contested in good faith by appropriate and lawful proceedings diligently conducted so long as levy and execution thereon have been stayed and continue to be stayed or (B)if a final judgment is entered and such judgment is discharged within thirty (30) days of entry, and could not be reasonably expected to result in a Material Adverse Change: (1)Claims or Liens for taxes, assessments or charges due and payable and subject to interest or penalty, provided that the applicable Loan Party maintains such reserves or other appropriate provisions as shall be required by GAAP and pays all such taxes, assessments or charges forthwith upon the commencement of proceedings to foreclose any such Lien; (2)Claims, Liens or encumbrances upon, and defects of title to, real or personal property, including any attachment of personal or real property or other legal process prior to adjudication of a dispute on the merits; or (3)Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other statutory nonconsensual Liens. Notwithstanding the foregoing definition of Permitted Lien or any other provision of the Loan Documents to the contrary, each of the Loan Parties shall not, and shall not permit any of its Subsidiaries to, at any time create, incur, assume or suffer to exist any Lien on any of the capital stock of New Jersey Natural Gas, or agree or become liable to do so. Permitted Related Business Opportunity shall mean any transaction with another Person (other than any Inactive Subsidiary of the Borrower) involving business activities or assets reasonably related or complementary to the business of the Borrower and its Subsidiaries as conducted on the Closing Date or as may be conducted pursuant to Section 8.2.9, including, without limitation, the ownership, management and marketing of storage, capacity and transportation of gas and other forms of energy, the generation, transmission or storage of gas and other forms of energy, or the access to gas and energy transmission lines, and business initiatives for the conservation and efficiency of gas and energy. Permitted Transferee shall mean, as of any date of determination, any of the following with respect to any then current officer or director of the Borrower: (i) such Person's spouse, lineal descendants or lineal descendant's of such Person's spouse, (ii) any charitable corporation or trust established by such officer or director or by any Person described in the immediately preceding clause (i), (iii) any trust (or in the case of a minor, a custodial account under a Uniform Gifts or Transfers to Minors Act) of which the beneficiary or beneficiaries are 13 one or more Persons described in the immediately preceding clauses (i) or (ii), or (iv) any executor or administrator upon the death of such officer or director or the death of any Person described in the immediately preceding clauses (i) or (ii). Person shall mean any individual, corporation, partnership, limited liability company, association, joint-stock company, trust, unincorporated organization, joint venture, government or political subdivision or agency thereof, or any other entity. Plan shall mean at any time an employee pension benefit plan (including a Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title IV of ERISA or is subject to the minimum funding standards under Section412 of the Internal Revenue Code and either (i)is maintained by any member of the ERISA Group for employees of any member of the ERISA Group or (ii)has at any time within the preceding five years been maintained by any entity which was at such time a member of the ERISA Group for employees of any entity which was at such time a member of the ERISA Group. PNC Bank shall mean PNC Bank, National Association, its successors and assigns. Potential Default shall mean any event or condition which with notice, passage of time, or both, would constitute an Event of Default. Principal Office shall mean the main banking office of the Agent in Pittsburgh, Pennsylvania. Prohibited Transaction shall mean any prohibited transaction as defined in Section4975 of the Internal Revenue Code or Section406 of ERISA for which neither an individual nor a class exemption has been issued by the United States Department of Labor. Project Subsidiaries shall mean the present Subsidiaries of NJR Energy Corporation, a New Jersey corporation, NJR Storage Holdings Company, a Delaware corporation, and any other future midstream asset project Subsidiaries of the Borrower or of NJR Energy Corporation, NJR Storage Holdings Company and their respective Subsidiaries. Property shall mean all real property, both owned and leased, of any Loan Party or Subsidiary of a Loan Party. Purchase Money Security Interest shall mean Liens upon tangible personal property securing loans to any Loan Party or Subsidiary of a Loan Party or deferred payments by such Loan Party or Subsidiary for the purchase of such tangible personal property. Purchasing Bank shall mean a Bank which becomes a party to this Agreement by executing an Assignment and Assumption Agreement. Ratable Share shall mean the proportion that a Bank's Commitment (excluding its Swing Loan Commitment) bears to the Commitments (excluding the Swing Loan Commitment) of all of the Banks. Regulated Entity shall mean any Person which is subject under Law to any of the laws, rules or regulations respecting the financial, organizational or rate regulation of electric companies, public utilities, or public utility holding companies. Regulated Substances shall mean, without limitation, any substance, material or waste, regardless of its form or nature, defined under Environmental Laws as a "hazardous substance," "pollutant," "pollution," "contaminant," "hazardous or toxic substance," "extremely hazardous substance," "toxic chemical," 14 "toxic substance," "toxic waste," "hazardous waste," "special handling waste," "industrial waste," "residual waste," "solid waste," "municipal waste," "mixed waste," "infectious waste," "chemotherapeutic waste," "medical waste," or "regulated substance" or any other substance, material or waste, regardless of its form or nature, which is regulated, controlled or governed by Environmental Laws due to its radioactive, ignitable, corrosive, reactive, explosive, toxic, carcinogenic or infectious properties or nature or any other material, substance or waste, regardless of its form or nature, which otherwise is regulated, controlled or governed by Environmental Laws, including without limitation, petroleum and petroleum products (including crude oil and any fractions thereof), natural gas, synthetic gas and any mixtures thereof, asbestos, urea formaldehyde, polychlorinated biphenlys, mercury, radon and radioactive materials. Regulation U shall mean Regulation U, T, or X as promulgated by the Board of Governors of the Federal Reserve System, as amended from time to time. Reimbursement Obligation shall have the meaning assigned to such term in Section2.9.3.2. Remedial Action shall mean any investigation, identification, characterization, delineation, cleanup, removal, remediation, containment, control or abatement of or other response actions to Regulated Substances and any closure or post-closure measures associated therewith. Reportable Event shall mean a reportable event described in Section4043 of ERISA and regulations thereunder with respect to a Plan or Multiemployer Plan. Required Banks shall mean (A)if there are no Loans, Reimbursement Obligations or Letter of Credit Borrowings outstanding, Required Banks shall mean Banks whose Commitments (excluding the Swing Loan Commitments) aggregate at least 51% of the Commitments of all of the Banks (excluding the Swing Loan Commitments), or (B)if there are Loans, Reimbursement Obligations, or Letter of Credit Borrowings outstanding, Required Banks shall mean: (i)prior to a termination of the Commitments hereunder pursuant to Section 9.2.1 or 9.2.2, any Bank or group of Banks if the sum of the Loans (excluding the Swing Loans), Reimbursement Obligations and Letter of Credit Borrowings of such Banks then outstanding aggregates at least 51% of the total principal amount of all of the Loans (excluding the Swing Loans), Reimbursement Obligations and Letter of Credit Borrowings then outstanding. (ii)after a termination of the Commitments hereunder pursuant to Section 9.2.1 or 9.2.2, any Bank or group of Banks if the sum of the Loans, Reimbursement Obligations and Letter of Credit Borrowings of such Banks then outstanding aggregates at least 51% of the total principal amount of all of the Loans, Reimbursement Obligations and Letter of Credit Borrowings then outstanding. Reimbursement Obligations and Letter of Credit Borrowings shall be deemed, for purposes of this definition, to be in favor of the Agent and not a participating Bank if such Bank has not made its Participation Advance in respect thereof and shall be deemed to be in favor of such Bank to the extent of its Participation Advance if it has made its Participation Advance in respect thereof. Required Share shall have the meaning assigned to such term in Section 5.10. Revolving Credit Commitment shall mean, as to any Bank at any time, the amount initially set forth opposite its name on Schedule 1.1(B) in the column labeled "Amount of Commitment for Revolving Credit Loans," and thereafter as determined by the Agent after giving effect to each applicable Bank 15 Joinder and Assignment and Assumption Agreement executed by such Bank and delivered to the Agent, and Revolving Credit Commitments shall mean the aggregate Revolving Credit Commitments of all of the Banks. Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall mean separately all Revolving Credit Loans or any Revolving Credit Loan made by the Banks or one of the Banks to the Borrower pursuant to Section2.1.1 or 2.9.3. Revolving Credit Note shall mean any Revolving Credit Noteof the Borrower in the form of Exhibit1.1(R) issued by the Borrower at the request of a Bank pursuant to Section5.9 evidencing the Revolving Credit Loans to such Bank, together with all amendments, extensions, renewals, replacements, refinancings or refundings thereof in whole or in part. Revolving Facility Usage shall mean at any time the sum of the Revolving Credit Loans outstanding, the Swing Loans outstanding and the Letters of Credit Outstanding. SEC shall mean the Securities and Exchange Commission or any governmental agencies substituted therefor. SEC Filings shall mean the Borrower's Form 10-K, filed with the SEC for the fiscal year ended September30, 2007. Section20 Subsidiary shall mean the Subsidiary of the bank holding company controlling any Bank, which Subsidiary has been granted authority by the Federal Reserve Board to underwrite and deal in certain Ineligible Securities. Settlement Date shall mean the 7th day of each week (if such day is a Business Day and if not, the next succeeding Business Day) and any other Business Day on which the Agent elects to effect settlement pursuant to Section 5.10. Significant Subsidiary shall mean, New Jersey Natural Gas, NJR Energy Services Company, or any Subsidiary of the Borrower which at any time (i)has gross revenues equal to or in excess of five percent (5%) of the gross revenues of the Borrower and its Subsidiaries on a consolidated basis, or (ii)has total assets equal to or in excess of five percent (5%) of the total assets of the Borrower and its Subsidiaries on a consolidated basis, in either case, as determined and consolidated in accordance with GAAP. Solvent shall mean, with respect to any Person on a particular date, that on such date (i)such Person is able to realize upon its assets and pay its debts and other liabilities as they mature in the normal course of business, and (ii)such Person has not incurred debts or liabilities beyond such Person's ability to pay as such debts and liabilities mature. Standard & Poor's shall mean Standard & Poor's Ratings Services, a division of The McGraw-Hill Companies, Inc., and its successors. Standby Letter of Credit shall mean a Letter of Credit issued to support obligations of one or more of the Loan Parties, contingent or otherwise, which finance the working capital and business needs of the Loan Parties incurred in the ordinary course of business, but excluding any Letter of Credit under which the stated amount of such Letter of Credit increases automatically over time. Subsidiary of any Person at any time shall mean (i)any corporation or trust of which 50% or more (by number of shares or number of votes) of the outstanding capital stock or shares of beneficial interest normally entitled to vote for the election of one or more directors or trustees (regardless of any contingency which does or may suspend or dilute the voting rights) is at such time owned directly or indirectly by such Person or one or 16 more of such Person's Subsidiaries, (ii)any partnership of which such Person is a general partner or of which 50% or more of the partnership interests is at the time directly or indirectly owned by such Person or one or more of such Person's Subsidiaries, (iii)any limited liability company of which such Person is a member or of which 50% or more of the limited liability company interests is at the time directly or indirectly owned by such Person or one or more of such Person's Subsidiaries or (iv)any corporation, trust, partnership, limited liability company or other entity which is controlled or capable of being controlled by such Person or one or more of such Person's Subsidiaries. Subsidiary Shares shall have the meaning assigned to that term in Section6.1.2. Swing Loan Commitment shall mean PNC Bank's commitment to make Swing Loans to the Borrower pursuant to Section 2.1.2 hereof in an aggregate principal amount up to $50,000,000. Swing Loan Interest Rate shall mean as to each Swing Loan the rate of interest quoted by PNC Bank applicable thereto and accepted by the Borrower with respect to such Swing Loan. Swing Loan Note shall mean the Swing Loan Note of the Borrower in the form of Exhibit1.1(S) evidencing the Swing Loans, together with all amendments, extensions, renewals, replacements, refinancings or refundings thereof in whole or in part. Swing Loan Request shall mean a request for Swing Loans made in accordance with Section 2.5 hereof. Swing Loans shall mean collectively and Swing Loan shall mean separately all Swing Loans or any Swing Loan made by PNC Bank to the Borrower pursuant to Section 2.1.2 hereof. Transferor Bank shall mean the selling Bank pursuant to an Assignment and Assumption Agreement. Unregulated Subsidiary shall mean any Subsidiary of the Borrower other than New Jersey Natural Gas. USA Patriot Act shall mean the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has been, or shall hereafter be, renewed, extended, amended or replaced. 1.2Construction. Unless the context of this Agreement otherwise clearly requires, the following rules of construction shall apply to this Agreement and each of the other Loan Documents: 1.2.1. Number; Inclusion. references to the plural include the singular, the plural, the part and the whole; "or" has the inclusive meaning represented by the phrase "and/or" and "including" has the meaning represented by the phrase "including without limitation"; 1.2.2. Determination. references to "determination" of or by the Agent or the Banks shall be deemed to include good-faith estimates by the Agent or the Banks (in the case of quantitative determinations) and good-faith 17 beliefs by the Agent or the Banks (in the case of qualitative determinations) and such determination shall be conclusive absent manifest error; 1.2.3. Agent's Discretion and Consent. whenever the Agent or the Banks are granted the right herein to act in its or their sole discretion or to grant or withhold consent such right shall be exercised in good faith; 1.2.4. Documents Taken as a Whole. the words "hereof," "herein," "hereunder," "hereto," and similar terms in this Agreement or any other Loan Document refer to this Agreement or such other Loan Document as a whole and not to any particular provision of this Agreement or such other Loan Document; 1.2.5. Headings. the section and other headings contained in this Agreement or such other Loan Document and the Table of Contents (if any), preceding this Agreement or such other Loan Document are for reference purposes only and shall not control or affect the construction of this Agreement or such other Loan Document or the interpretation thereof in any respect; 1.2.6. Implied References to this Agreement. article, section, subsection, clause, schedule and exhibit references are to this Agreement or other Loan Document, as the case may be, unless otherwise specified; 1.2.7. Persons. reference to any Person includes such Person's successors and assigns but, if applicable, only if such successors and assigns are permitted by this Agreement or such other Loan Document, as the case may be, and reference to a Person in a particular capacity excludes such Person in any other capacity; 1.2.8. Modifications to Documents. reference to any agreement (including this Agreement and any other Loan Document together with the schedules and exhibits hereto or thereto), document or instrument means such agreement, document or instrument as amended, modified, replaced, substituted for, superseded or restated; 1.2.9. From, To and Through. relative to the determination of any period of time, "from" means "from and including," "to" means "to but excluding," and "through" means "through and including"; and 1.2.10. Shall; Will. references to "shall" and "will" are intended to have the same meaning. 18 1.3Accounting Principles. Except as otherwise provided in this Agreement, all computations and determinations as to accounting or financial matters and all financial statements to be delivered pursuant to this Agreement shall be made and prepared in accordance with GAAP (including principles of consolidation where appropriate), and all accounting or financial terms shall have the meanings ascribed to such terms by GAAP; provided, however, that all accounting terms used in Section8.2 [Negative Covenants] (and all defined terms used in the definition of any accounting term used in Section8.2) shall have the meaning given to such terms (and defined terms) under GAAP as in effect on the date hereof applied on a basis consistent with those used in preparing the Annual Statements referred to in Section6.1.8.1 [Historical Statements].In the event of any change after the date hereof in GAAP, and if such change would result in the inability to determine compliance with the financial covenants set forth in Section8.2 based upon the Borrower's regularly prepared financial statements by reason of the preceding sentence, then the parties hereto agree to endeavor, in good faith, to agree upon an amendment to this Agreement that would adjust such financial covenants in a manner that would not affect the substance thereof, but would allow compliance therewith to be determined in accordance with the Borrower's financial statements at that time. 2.REVOLVING CREDIT AND SWING LOAN FACILITIES 2.1Commitments. 2.1.1. Revolving Credit Loans. Subject to the terms and conditions hereof and relying upon the representations and warranties herein set forth, each Bank severally agrees to make Revolving Credit Loans to the Borrower at any time or from time to time on or after the date hereof to the Expiration Date, provided that, after giving effect to each such Revolving Credit Loan the aggregate amount of Revolving Credit Loans from such Bank shall not exceed such Bank's Revolving Credit Commitment minus such Bank's Ratable Share of the amount of Letters of Credit Outstanding; and provided further that the Revolving Facility Usage at any time shall not exceed the Revolving Credit Commitments of all the Banks.Within such limits of time and amount and subject to the other provisions of this Agreement, the Borrower may borrow, repay and reborrow pursuant to this Section2.1.1.The outstanding principal amount of all Revolving Credit Loans, together with accrued interest thereon, shall be due and payable on the Expiration Date. 2.1.2. Swing Loan Commitment. Subject to the terms and conditions hereof and relying upon the representations and warranties herein set forth, PNC Bank agrees to make Swing Loans to the Borrower at any time or from time to time after the date hereof to, but not including, the Expiration Date, in an aggregate principal amount of up to but not in excess of the Swing Loan Commitment, provided that the Revolving Facility Usage at any time shall not exceed the Revolving Credit Commitments of all the Banks.Within such limits of time and amount and subject to the other provisions of this Agreement, the Borrower may borrow, repay and reborrow pursuant to this Section 2.1.2.The outstanding principal amount of all Swing Loans, together with accrued interest thereon, shall be due and payable on the earlier of the Settlement Date applicable thereto or the Expiration Date. 2.2Nature of Banks' Obligations with Respect to Revolving Credit Loans. Each Bank shall be obligated to participate in each request for Revolving Credit Loans pursuant to Section 2.4 [Revolving Credit Loan Requests] in accordance with its Ratable Share.The aggregate amount of each Bank's Revolving Credit Loans outstanding hereunder to the Borrower at any time shall never exceed its Revolving Credit Commitment minus its Ratable Share of the amount of Letters of Credit Outstanding.The obligations of each 19 Bank hereunder are several.The failure of any Bank to perform its obligations hereunder shall not affect the Obligations of the Borrower to any other party nor shall any other party be liable for the failure of such Bank to perform its obligations hereunder.The Banks shall have no obligation to make Revolving Credit Loans hereunder on or after the Expiration Date. 2.3Facility Fees. Accruing from the date hereof until the Expiration Date, the Borrower agrees to pay to the Agent for the account of each Bank, as consideration for such Bank's Revolving Credit Commitment hereunder, a nonrefundable facility fee (the "Facility Fee") equal to the Applicable Facility Fee Rate (computed on the basis of a year of 360 days and actual days elapsed) on the average daily amount of such Bank's Revolving Credit Commitment as the same may be constituted from time to time.All Facility Fees shall be payable quarterly in arrears on the first day of each January, April, July and October after the date hereof and on the Expiration Date or upon acceleration of the Loans. 2.4Revolving Credit Loan Requests. Except as otherwise provided herein, the Borrower may from time to time prior to the Expiration Date request the Banks to make Revolving Credit Loans or renew or convert the Interest Rate Option applicable to existing Revolving Credit Loans pursuant to Section4.2 [Interest Periods], by delivering to the Agent, not later than 10:00 a.m., Pittsburgh time, (i)three (3) Business Days prior to the proposed Borrowing Date with respect to the making of Revolving Credit Loans to which the LIBOR Rate Option applies or the date of conversion to or the renewal of the LIBOR Rate Option for any such Loans; and (ii)one (1) Business Day prior to either the proposed Borrowing Date with respect to the making of a Revolving Credit Loan to which the Base Rate Option applies or the last day of the preceding Interest Period with respect to the conversion to the Base Rate Option for any Loan, of a Loan Request therefor duly completed by an Authorized Officer or an individual previously designated by an Authorized Officer substantially in the form of Exhibit2.4 or a Loan Request by telephone immediately confirmed in writing by letter, facsimile or telex in the form of such Exhibit, it being understood that the Agent may rely on the authority of any individual making such a telephonic request without the necessity of receipt of such written confirmation, provided such individual purports to be an Authorized Officer or an individual previously designated by an Authorized Officer as having such authority.Each Loan Request shall be irrevocable and shall specify (i)the proposed Borrowing Date; (ii)the aggregate amount of the proposed Revolving Credit Loans comprising each Borrowing Tranche, the amount of which shall be in integral multiples of $1,000,000 and not less than $3,000,000 for each Borrowing Tranche to which the LIBOR Rate Option applies and not less than the lesser of $1,000,000 and in integral multiples of $100,000 or the maximum amount available for Borrowing Tranches to which the Base Rate Option applies; (iii)whether the LIBOR Rate Option or Base Rate Option shall apply to the proposed Loans comprising the applicable Borrowing Tranche; and (iv)in the case of a Borrowing Tranche to which the LIBOR Rate Option applies, an appropriate Interest Period for the Loans comprising such Borrowing Tranche. 2.5Swing Loan Requests. Except as otherwise provided herein, the Borrower may from time to time prior to the Expiration Date request PNC Bank to make a Swing Loan by delivery to PNC Bank, not later than 12:00 noon Pittsburgh time, on the proposed Borrowing Date of a request therefor duly completed by an Authorized Officer or an individual previously designated by an Authorized Officer substantially in the form of
